Citation Nr: 0125032	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  99-20 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status-post 
fractures of the right femur, right fibula and right tibia 
with a leg length discrepancy.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a low back disorder 
with degenerative arthritis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty for 22 days in May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2001, a transcript of 
which is of record.  In conjunction with this hearing the 
veteran submitted additional evidence accompanied by a waiver 
of initial RO consideration pursuant to 38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the issues on appeal have been completed.

2.  The veteran was noted to have a bilateral pes planus and 
status-post fracture of the right femur on his March 1974 
enlistment examination; history obtained during the veteran's 
brief period of active duty included a motorcycle accident in 
1970, which resulted in a fracture of the right femur and 
compound fracture of the right tibia and fibula that required 
open reduction internal fixation; the veteran does not 
dispute that he had status-post fractures of the right femur, 
tibia, and fibula prior to service. 

3.  The evidence on file does not show that the veteran's 
underlying preexisting status-post right leg fractures with a 
leg length discrepancy, or bilateral pes planus, was 
chronically worsened during his 22 days of active duty.

4.  The evidence on file shows that the veteran was first 
diagnosed with a low back disorder and an acquired 
psychiatric disorder many years after his discharge from 
active service.

5.  The evidence on file does not show that the veteran's low 
back or acquired psychiatric disorder is related to his 
period of active duty.


CONCLUSION OF LAW

Service connection is not warranted for status-post fractures 
of the right femur, right fibula and right tibia with a leg 
length discrepancy; bilateral pes planus; a low back disorder 
with arthritis; or an acquired psychiatric disorder.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.310(a) (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d) (West Supp. 2001)); see also 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents, including the September 1999 Statement of the 
Case.  Further, the veteran has not identified any pertinent 
evidence that is not of record.  Additionally, for the 
reasons stated below, the Board finds that no additional 
medical examination or opinion is necessary under the 
circumstances of this case.  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA, to 
include the implementing regulatory provisions of 38 C.F.R. 
§ 3.159, have been fulfilled, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.

The Board is cognizant of the RO's initial decision denying 
the low back disorder claim as not well grounded.  However, 
as the RO considered all of the relevant evidence of record 
and all of the applicable law and regulations, and as the 
Board will do the same, to proceed with appellate review is 
not prejudicial to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


General Background.  The veteran's psychiatric condition and 
spine were clinically evaluated as normal on his March 1974 
enlistment examination.  However, his lower extremities and 
feet were clinically evaluated as abnormal on this 
examination, due to fracture of the right tibia and femur and 
pes panus, respectively.  Also on file was a March 1974 
letter from R. J. S., M.D., (hereinafter, "Dr. S") who noted 
that the veteran had sustained a fracture of the shaft of the 
right femur in 1970, for which he underwent open reduction 
and fixation by means of intramedullary nail.  Dr. S noted 
that the veteran did well, that the femur healed 
satisfactorily, and the nail was ultimately removed.  Dr. S 
further noted that a recent X-ray examination revealed the 
fracture to be well-healed.  Moreover, Dr. S stated that the 
veteran had no restriction of activities.  For example, he 
could run and perform all types of exercise; the strength in 
the two thighs was about the same; and the incision was well-
healed.  In Dr. S's opinion, the veteran had an excellent 
healing of the fracture of the femur, had no residual 
disability, and should be able to fulfill all requirements of 
military service.

On May 13, 1974, the veteran was noted to be nervous and 
shaky.  He was subsequently evaluated by the mental health 
clinic, and was found to have no thought or mood disorder 
that would warrant administrative separation; there was no 
psychiatric disorder.  It was noted that the veteran stated 
that he was nervous and shakes when under stress.  Counseling 
was provided, and it was noted that he seemed capable and 
motivated to complete basic military training.

A May 1974 Medical Board Report recommended that the veteran 
be discharged from service due to status post fracture of the 
right femur and right tibia and fibula with resultant 2 1/2 
centimeter leg length discrepancy, and bilateral pes planus.  
It was noted that he was unable to perform duty requiring 
prolonged marching, standing, or heavy lifting.  Both of 
these disabilities were found to have existed prior to 
service, to have not incurred while entitled to basic pay, 
and to have not permanently aggravated by service.  In an 
attached report, it was noted that the veteran was in his 
third day of training prior to being placed in Medical Hold.  
It was further noted that he had been involved in a 
motorcycle accident in 1970, which resulted in a fracture of 
the right femur and compound fracture of the right tibia and 
fibula that required open reduction internal fixation.  Since 
the time of the fractures, the veteran had complained of 
intermittent pain along the incisions.  After entering basic 
training, he initially complained of bilateral foot pain and 
was noted to have pes planus.  Consequently, he was placed on 
Medical Hold on strict bedrest for one week without relief.  
He was subsequently referred to the Orthopedic Clinic, where 
physical examination revealed a leg length discrepancy with 
the right leg being 2 1/2 centimeters shorter than the left.  
There was also marked deformity of the right tibia and 
fibula, as well as bilateral pes planus.  On the basis of the 
leg discrepancy, the veteran was recommended for EPTS 
separation.  

In support of his claims of service connection, the veteran 
has submitted various private medical records dated from 1970 
to 1974, and from 1996 to 1999, including records from 
People's Hospital; Walker Baptist Medical Center; Northwest 
Alabama Mental Health Center; Jasper Family Clinic; and from 
E. W. W., MD (hereinafter, "Dr. W").  Among other things, 
these records reflect that the veteran was hospitalized in 
June 1970 following a motor cycle accident in which he 
sustained a severe compound fracture of the right tibia and 
fibula, and a closed fracture of the right femur.  He was 
immediately taken to the operating room, where his right leg 
laceration was cleansed and debrided, and his fractures were 
reduced and fixed by means of a Rush nail.  Two days later he 
was taken back to the operating room and underwent open 
reduction of the fractured femur and fixation by means of 
Hanson-Street nail.  He subsequently had a long leg cast 
applied to help control the fractured tibia.  In January 1971 
he had to undergo re-insertion of the Hanson Street nail.  
Thereafter, in 1972, he began to have pain and a catching 
sensation in the right hip area, and removal of the nails was 
advised.  Consequently, he had surgery in March 1972 to 
remove the Street nail from the femur, as well as the Rush 
nail from the tibia.

The private medical records from 1996 to 1999 reflect, in 
part, treatment on various occasions for right knee problems, 
low back problems, and psychiatric problems.  Among other 
things, records from August 1997 show that the veteran 
underwent incision and drainage with evacuation of hematoma 
of the right knee.  Records from March 1998 note, in part, 
that the veteran was in a motorcycle accident 30 years 
earlier, but had not had any pain until recently.  It was 
also noted that the veteran had had two surgeries performed 
on his back.  In July 1998, he underwent removal of hardware 
from the right tibia with right knee arthroscopy with 
chondroplasty and subchondral drilling and cauterization of 
wart, right heel.  Records from August 1998 note a history of 
diskectomy in 1995, with back pain ever since.  It was 
further noted that he had arthritis of the spine.  These 
records also note the veteran's 1970 motor vehicle accident 
and resulting fractures, and that he re-fractured the tibia 
and fibula in 1977.  Furthermore, these records note that the 
veteran had a history of bipolar personality depression post 
traumatic stress from child abuse.  Records from September 
1998 reflect that he underwent therapeutic lumbar epidural 
block with steroids early in the month, and a second lumbar 
epidural block at L4-5 later that same month.  A November 
1998 statement noted that the veteran had diagnoses of 
bipolar I disorder, severe with psychotic features, most 
recent episode mixed and panic disorder with agoraphobia.  It 
was noted that his childhood trauma of being sexually abused 
and his abandonment by his biological parents were early 
experiences that still had an impact on the veteran at the 
present time.  

Also on file are various VA medical records dated in 1998 and 
1999, which includes a period of VA hospitalization from 
January to February 1999.  Diagnoses from this 
hospitalization include bipolar disorder, Type II, moderate; 
panic disorder with agoraphobia; chronic degenerative joint 
disease in his spine and knees, status-post back surgery and 
repeated surgeries on his right knee.  It was noted that the 
veteran had a history of bipolar disorder with panic attacks, 
and that he gave a history of "nervous breakdown in 1992."  
Subsequent records reflect that he underwent therapy for his 
psychiatric problems on various occasions in 1999.  
At his July 2001 personal hearing, the veteran contended, in 
part, that his right leg fractures and bilateral pes planus 
were aggravated by his active service.  He also contended 
that his low back disorder was secondary to his right femur, 
and that his psychiatric disorder began during service.  The 
veteran acknowledged that his right leg fractures occurred in 
1970 as a result of a motor vehicle accident.  However, he 
had no problems with this condition immediately prior to 
service, and, as far as he was concerned, it was completely 
healed.  During basic training he experienced extreme pain 
and swelling of his right leg, and could not walk.  He 
related how he was placed on medical hold for two weeks, 
during which he was not allowed to do anything.  Since 
service, he has had continuous treatment for his right leg, 
including numerous surgeries.  He testified that his in-
service physicians, as well as VA physicians, had informed 
him that his right leg fractures had been aggravated by 
service.  Additionally, he indicated that he had been placed 
on 100 percent disability by the Social Security 
Administration (SSA) because of this problem.  Regarding his 
pes planus claim, he testified that, during service, he also 
received treatment and was placed on limited duty because of 
his flat feet.  Further, he indicated that he had problems 
with his feet because of the boots he was issued during 
service.  He stated that a doctor had told him his problems 
were due to marching, standing, and calisthenics during 
service.  He currently wears arch supports.  With respect to 
his low back claim, the veteran testified that he injured his 
back during basic training, and received medical treatment at 
that time.  He also indicated that he was informed at that 
time that he had arthritis, and that he's received medical 
treatment from VA for his back problems ever since service.  
Moreover, he has had two surgeries on his back since service, 
and that VA had all the records from these procedures.  He 
stated that an orthopedic specialist informed him that his 
low back disorder was secondary to his right leg disability.  
In regard to his psychiatric disorder claim, the veteran 
testified that he went before a board of psychiatrists during 
service who informed him that he had a nervous condition and 
was placed on Valium.  He testified that he had no nervous 
problems prior to service, but that the stress of the 
injuries and everything during service caused his nerves to 
go wild, and he has been under treatment since that time.

In conjunction with his hearing, the veteran submitted a VA 
History and Physical report dated in April 2001.  Regarding 
his medical history, it was noted that he had a history of 
taking Valium and Xanax since 1992.  He also had a history of 
hypomanic episodes previous to onset of panic attacks since 
age 32.  It was noted that he had been diagnosed as bipolar 
disorder times 8 years with "agrophobia," and that he had 
episodes of extreme fear and panic attacks.  Further, it was 
noted that he had a history of degenerative arthritic pain in 
lower back, as well as a history of knee problems since the 
original motorcycle accident in 1970 with multiple surgeries, 
chronic swelling and skin problems of right lower leg.  
Following examination of the veteran, overall impressions 
include bipolar disorder, type 2 with "agrophobia;" chronic 
pain secondary to degenerative joint disorder and lower back 
pain, status-post back surgery times 2; and chronic 
pain/edema/skin problems right lower leg with history of 
multiple traumas to right lower leg with multiple surgeries, 
use of cane for ambulation.

Also submitted was a July 2001 statement from a VA licensed 
clinical social worker, who noted that the veteran had had a 
nervous breakdown in 1992, and that diagnoses had included 
bipolar disorder, recurrent depressive disorder, generalized 
anxiety disorder, and obsessive compulsive disorder.  This 
statement also provided a summary of the veteran's symptoms, 
and the treatment he had received for his psychiatric 
problems.  Further, it was opined that the veteran was 
considered unemployable due to his symptoms, and would 
continue to require ongoing treatment.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for status-post fracture 
of the right femur, right fibula and right tibia with a leg 
length discrepancy; bilateral pes planus; a low back disorder 
with arthritis; and an acquired psychiatric disorder.

Initially, the Board notes that nothing on file shows that 
the veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  Moreover, the Board notes that the veteran 
has testified that health care professionals have informed 
him that his right leg and pes planus disabilities were 
aggravated by service, that his low back disorder is related 
to his right leg fractures, and that he was informed during 
service that he had a nervous condition.  However, no 
competent medical evidence is actually on file to this 
effect.  A lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  

The Board notes that both the veteran's right leg fractures 
and his bilateral pes planus were noted at the time of his 
entry into service.  Hence, both of these disabilities 
preexisted service, and the veteran does not contend 
otherwise.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In 
fact, the veteran has consistently acknowledged that these 
disabilities preexisted service.

The competent medical evidence on file does not show that 
either the veteran's pre-existing fractures of the right 
femur, right fibula and right tibia or his bilateral pes 
planus permanently increased in severity during service.  The 
Medical Board conducted during service found that neither 
disability was permanently aggravated by service.  No 
competent medical opinion is on file which refutes this 
determination.  The Board is mindful of Court precedent that 
has held that a medical board finding that a condition was 
preexisting and not aggravated by active service was of 
little probative value.  See Miller v. West, 11 Vet. App. 345 
(1998).  However, aside from the fact that there is medical 
evidence of record to show that the disabilities in question 
clearly preexisted service and the veteran has conceded as 
much, the Medical Board in this case was preceded by a 
medical evaluation of the veteran, which included a relevant 
history and physical examination, and the opinion, which was 
based upon this history and examination, was unequivocal in 
concluding that the veteran's preexisting status-post 
fractures of the right femur, right fibula, and right tibia 
with a leg length discrepancy were not aggravated during his 
22 days of active duty.  There is no post-service medical 
evidence of record indicating any increased disability 
attributable to service.  In fact, the only relevant post-
service medical evidence is dated from 1996, well over 20 
years after service, and this evidence is devoid of an 
opinion suggesting that the veteran's preexisting disability 
was aggravated or chronically worsened during his brief 
period of active duty.  Moreover, the post-service evidence 
includes a reference to a post-service injury, in 1977, which 
apparently resulted in a right leg fracture.  In any event, 
it appears from the record that the in-service problems the 
veteran experienced with respect to these disabilities were 
only temporary flare-ups which are not considered to be an 
increase in severity of his underlying right leg conditions.  
See Hunt, supra. 

With respect to the low back disorder, the Board notes that, 
contrary to the veteran's testimony, there is no evidence in 
the service medical records that he was treated for a back 
injury during service.  In fact, there is no competent 
medical diagnosis of a low back disorder, to include 
arthritis, until the 1990s.  As the veteran's lumbar spine 
arthritis was not diagnosed until many years after service, 
he is not entitled to a grant of service connection based 
upon the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309. 

The Board acknowledges that the veteran was evaluated during 
service because of nervousness and shakes.  However, 
evaluation by the mental health clinic at that time found no 
evidence of a thought or mood disorder; no acquired 
psychiatric disorder was diagnosed during service.  As with 
the low back disorder, the evidence on file indicates that 
the veteran was first diagnosed an acquired psychiatric 
disorder many years after his discharge from service.  As 
noted above, the post-service medical records note a history 
of a nervous breakdown in 1992, with treatment since that 
time.  

No competent medical evidence is on file which relates either 
the veteran's low back disorder with arthritis, or his 
acquired psychiatric service, to his active service.  See 
38 C.F.R. §§ 3.30, 3.310; see also Hickson, supra; Pond, 
supra.  In fact, the medical evidence on file tends to relate 
the veteran's psychiatric disorder to child abuse and being 
abandoned by his biological parents.

The Board acknowledges that the veteran has indicated that he 
experienced pain and other problems with his right leg, feet, 
and low back during and since service.  However, in Clyburn 
v. West, 12 Vet. App. 296, 301 (1999), the Court held that 
even though a lay person is competent to testify to the pain 
he has experienced since his military service, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition.

The Board also acknowledges that the veteran testified that 
he had been placed on 100 percent disability by the SSA due 
to his right leg problems.  However, the SSA's focus is not 
the same as that of the Board in this inquiry, because 
evidence of the veteran's current condition is not relevant 
to the issue of service connection, in particular that of 
whether the right leg fractures were permanently aggravated 
by active service, or was otherwise related thereto.  See 
e.g., Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo 
v. Derwinski, 2 Vet. App. 51, 53 (1992).  Further, the 
veteran has not indicated that he was awarded SSA benefits 
for any disability other than his right leg fractures.  Thus, 
it does not appear that SSA would have any records that are 
pertinent to the issues on appeal.

The Board further finds that there is no reasonable 
possibility that any additional development, to include a 
medical examination or opinion, would otherwise substantiate 
the veteran's claims.  As stated above, the in-service 
Medical Board determined that the veteran's status-post 
fracture of the right femur, right tibia and fibula, as well 
as his bilateral pes planus, were not permanently aggravated 
by active service.  The Board has also found that the 
veteran's low back and acquired psychiatric disorders were 
first diagnosed many years after service, and there is no 
competent medical evidence which tends to relate either 
disability to service.  In fact, the evidence tends to relate 
the acquired psychiatric disorder to nonservice-connected 
conditions.  Consequently, no medical examination or opinion 
is warranted under the VCAA, to include the implementing 
regulatory provisions of 38 C.F.R. § 3.159.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).


ORDER

Entitlement to service connection for status-post fractures 
of the right femur, right fibula and right tibia with a leg 
length discrepancy, is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a low back disorder 
with degenerative arthritis is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



